               Case 19-20485-PGH         Doc 77    Filed 01/02/20     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             FT. LAUDERDALE DIVISION

  IN RE:                                                        CASE NO.: 19-20485-BKC-JKO
  MAURICE YOUNG,                                                                CHAPTER 13
           Debtor,
  _________________________________/

SUPPLEMENTAL RESPONSE TO DEBTOR’S OBJECTION TO CLAIM NO. 3 FILED
 BY WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST,
     NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE
                       ACQUISITION TRUST

       COMES NOW, WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A

CHRISTIANA TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM

MORTGAGE ACQUISITION TRUST (“Secured Creditor”), by and through its undersigned

attorney, hereby files its Supplemental Response to Debtor’s Objection To Claim No. 3 Filed By

Wilmington Savings Fund Society, Fsb, D/B/A Christiana Trust, Not Individually But As Trustee

For Pretium Mortgage Acquisition Trust (“Objection”), (DE# 69), and in support thereof states as

follows:

       1. On December 26, 2019, Secured Creditor filed its Response to Debtor’s Objection to

            Claim No. 3 Filed By Wilmington Savings Fund Society, Fsb, D/B/A Christiana Trust,

            Not Individually But As Trustee For Pretium Mortgage Acquisition Trust (DE # 76).

       2. Secured Creditor is filing this Supplemental Response to provide the Debtor with the

            below breakdown of the Prepetition Fees Due and to attach two additional exhibits.

                                   12/18/2017       $63.06          Late Charges
                                   1/16/2018        $63.06          Late Charges
                                   2/16/2018        $63.06          Late Charges
                                   3/16/2018        $63.06          Late Charges
                                   4/16/2018        $63.06          Late Charges
                                   5/16/2018        $63.06          Late Charges
                                   6/18/2018        $63.06          Late Charges
       Case 19-20485-PGH         Doc 77     Filed 01/02/20     Page 2 of 3




                   7/16/2018       $63.06         Late Charges
                   8/1/2018        $15.00         Property Inspection
                   8/16/2018       $63.06         Late Charges
                   10/3/2018       $15.00         Property Inspection
                   10/25/2018      $1035.00       FC Costs
                   10/30/2018      $690.00        FC Costs
                   10/30/2018      $410.00        FC Costs
                   10/30/2018      $05.00         FC Costs
                   10/30/2018      $1991.00       FC Costs
                   10/30/2018      $690.00        FC Costs
                   10/30/2018      $155.00        FC Fees
                   11/7/2018       $15.00         Property Inspection
                   1/3/2019        $15.00         Property Inspection
                   2/4/2019        $690.00        FC Fees
                   2/8/2019        $250.00        FC Costs
                   2/13/2019       $328.46        BK Fees
                   5/11/2019       $15.00         Property Inspection
                   6/13/2019       $250.00        FC Fees
                   6/14/2019       $05.00         FC Costs
                   6/14/2019       $50.00         FC Costs
                   7/10/2019       $250.00        FC Fees
                   7/13/2019       $15.00         Property Inspection
                   7/16/2019       $70.00         FC Costs
                   7/16/2019       $05.00         FC Costs
                   7/16/2019       $250.00        FC Fees
                   7/24/2019       $250.00        FC Fees
                   7/29/2019       $245.00        FC Costs
   WHEREFORE, Secured Creditor respectfully requests that this Honorable Court

overrules Debtor’s objection and allows Secured Creditor's Proof of Claim as filed so as to

preserve Creditor's Claim, and for such other and further relief as the Court may deem just

and proper.

                                     ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                     Attorney for Secured Creditor
                                     6409 Congress Ave., Suite 100
                                     Boca Raton, FL 33487
                                     Telephone: 561-241-6901
                                     Facsimile: 561-241-1969

                                     By: /s/ Ashley French
                                     Ashley French, Esquire
                                     Email: afrench@rasflaw.com
                                     Florida Bar No. 107296
              Case 19-20485-PGH        Doc 77     Filed 01/02/20    Page 3 of 3




                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 2, 2020, I caused to be electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, and a true and correct copy has

been served via CM/ECF or United States Mail to the following parties:

DEBTOR
Maurice Young
16573 SW 19th Street
Miramar, FL 33027

DEBTOR COUNSEL
Michael A. Frank, Esq.
10 NW LeJeune Rd. #620
Miami, FL 33126

TRUSTEE
Robin R. Weiner
PO Box 559007
Fort Lauderdale, FL 33355

U.S. TRUSTEE
Office of the U.S.Trustee
2025 Robert C. Byrd, US Courthouse
300 Virginia Street, East
Charleston, WV 25301



                                           ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                           Attorney for Secured Creditor
                                           6409 Congress Ave., Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: 561-241-6901
                                           Facsimile: 561-241-1969

                                           By: /s/ Ashley French
                                           Ashley French, Esquire
                                           Email: afrench@rasflaw.com
                                           Florida Bar No. 107296
